Hornblower, C. J.
I concur in the opinions which have been delivered; the verdict must be set aside. There is, however, a point of law, presented by the case, and which was argued at the bar, that may as well be put at rest, in case of a new trial, or further litigation between the parties.
On the trial of the cause, the plaintiff offered in evidence a deed, made only by one of the executors of Lippincott, while his co-executor was living. The admission ofthe deed was objected to, and the objection overruled by the judge. Robert Lippincott, by his will, bearing date the 3d October, 1791, empowered and directed his executors to sell his real estate. He does not devise the land to them to be sold, but gives them a naked power to sell, not coupled with any interest or trust. Benjamin Jackson, one of the executors, proved the will. Williams, the other executor, has refused, or neglected, to do so'. The deed, given in evidence, was made by Benjamin Jackson, and bears date the 6th of May, 1793. Does that deed convey any estate or title ? I11 this case, it is not material, whether the power given to the executors was a naked power, or one coupled with an interest; or whether it was a devise to them to sell, to execute any trusts in regard to the proceeds; because here is no question of survivorship. Both executors were living when the deed was made. The simple question is, whether if a testator directs, or authorizes, his executors to sell his real estate; and one executor refuses or neglects to act, the other, in the life time of his co-executor, can make a good conveyance.
The rule at the common law seems to be clear, that in case of a naked power to executors to sell, and one of them dies, the power will not survive. Co. Litt. 112, b. 113, a. 181, b. Shep. Touchstone, title Testament, pl. 9, p. 429, 448; Osgood v. Franklin, 2 Johns. C. R. 19, and seq. and the same case in error, 14 Johns. R. per Platt Just, 553, and seq.
It is equally clear that at the common law, if one or more executors refused to sell, the other or others could not; Co. Litt. 113, a. 2 Shep. Touchstone, Ch. 23, p. 448, first Amer. Edit. So the law stood when Littleton wrote; “but now,” (Coke says) “ by the statute of 21. H. 8. it is provided, that where lands are willed to be sold by executors, that though part of them refuse, yet the residue may sell; and, albeit, the letter of the law ex-*384tendeth only where executors have a power to sell, yet being a beneficial law, it is,' by construction, extended to where lands are devised to executors to be sold.” In a note to page 449 of the first American edition of Shep. Touchstone, Ch. 23, it is said, “ that excellent statute,” (21, H. 8.) “ enacts, that where part of the executors named in any will, whereby lands are directed to be sold by the executors thereof, do refuse to take the administration and charge of the will, and the rest of the executors do accept and take upon them the charge of the will, all bargains and sales of such lands, so directed to be sold, made by the executors accepting, shall be as effectual as if the executors, so refusing, had joined.” 9
In the case of Zeback v. Smith, 3 Bin. R. 69, the testator ap-. pointed A. B. & C. his executors, and gave them power to sell his lands as follows: “ The executors, namely, A. B. & C. shall be empowered to sell my land, &c.” Two of the executors renounced in December, 1775, and in May, 1781, the other executor sold the land.' The Supreme Court of Pennsylvania held the sale to be valid ; it seemed to be considered as an admitted position, that if authority to sell is given to executors, virtute officii, a surviving executor may sell, and the court say, “ that an acting executor is put in the same state as a surviving executor, by 21 H. 8. Ch. 4.” Our statute, which was passed the 16th November, 1795, (Rev. Laws, 226, see. 9.) extends, in terms, as well to cases where lands are devised to executors to be sold,, as to cases in which the executors are only ordered, or directed, to sell; and was evidently intended to- be retrospective, as well as prospective, though its language is somewhat confused and inaccurate. It begins by enacting, “ that where any lands have been, or shall be, given or devised, &c. or have been, or shall be> ordered, &c.” It then proceeds, only prospectively, viz. “ and after the death of such testator, part of such executors refuse, or neglect to take upon him, or them, &c. and the residue of such executors do take upon him, or them, the execution, &c. then” (retrospectively, as well as prospectively, again) “all bargains and sales &e. as well heretofore made, as hereafter to be made, by such executor or executors that do or shall accept, or that heretofore have accepted, &c. shall be as good, &c.” .
The deed in question was made before the passage of this act, *385but it is a beneficial statute, and, in my opinion, the deed, if not within its literal terms, is clearly within its spirit and meaning. But whether it is so or not, the statute of 21 H. 8, Ch. 4, like the statute of Wills, and other British statutes, was in force here in 1793, when the deed was made, and so continued until the 13th June, 1799 ; (Pat. Rev. 435.) I am therefore of opinion the deed in question was properly admitted in evidence.
Verdict set aside.
Cited in Moore v. Cent. R. R. Co., 4 Zab. 277 ; Berrien v. Berrien, 3 Gr. Ch. 40.